Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on November 08, 2021 have been entered and considered. Claims 9 – 19 are pending in this application. Claims 14 – 16 and 19 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Adachi as detailed in Office action dated August 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 – 13 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 4,361,617 (Suzuki).  

Considering claims 9 – 13, 17 and 18, Suzuki teaches at [Col. 15, 13 – 24] an undrawn hollow polyester multifilament yarn having a yarn count of 300 denier/24 filaments (fineness of single filament of 15.3 dtex). In each individual filament, the ratio of the outside diameter of the filament to the diameter of the hollow was 2:1 and the ratio of the cross-sectional area of the hollow to entire cross-sectional area of the filament including the hollow ratio was 25%. The undrawn filament yarn was drawn at a draw ratio of 4.1 by using a conventional drawing apparatus. The resultant drawn filament yarn had a yarn count of 71 denier/24 filaments (fineness of single filament of 3.4 dtex). Further, Suzuki does  recognize the claimed range for filament dtex of 4 -5 dtex. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the draw ratio and fineness of the filaments since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The 
As to the three-dimensionally crimped shape, Suzuki teaches at [Col. 13, 5 – 8] that the textile material may be a bulky yarn fabric consisting of the hollow water absorbing polyester filaments which has spontaneously crimped. Further, as to the radius of curvature, in particular, as to the limitation in claims 12 and 17 requiring that the fiber has a radius of curvature of 3.5 – 10.0 mm after dry heat treatment at 160 degrees C for 3 minutes, this is expected to be inherent to the prior art fibers, as they have the same materials in the same configuration.  

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on November 08, 2021 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Adachi as detailed in Office action dated August 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on November 08, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


 
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786